Citation Nr: 1452223	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  12-16 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for degenerative arthritis and residuals of a partial meniscectomy of the left knee.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel



INTRODUCTION

The Veteran had active service from January 1980 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  During the pendency of the appeal, a June 2014 rating decision assigned a separate, noncompensable disability rating for limitation of flexion of the left knee, effective March 7, 2014.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

In November 2013 the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  


FINDING OF FACT

The Veteran has degenerative arthritis and residuals of a partial meniscectomy of the left knee with painful motion, flexion limited to 60 degrees, extension limited to 5 degrees, and subjective complaints of slight instability.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for degenerative arthritis and residuals of a partial meniscectomy of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5259, 5260, 5261 (2014).

2. The criteria for a separate 10 percent disability rating for slight instability of the left knee have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5257 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, a letter dated in August 2010 satisfied the duty to notify provisions with regard to the Veteran's claim.  The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  VA examinations adequate for adjudication purposes was provided to the Veteran in connection with his claim.  The examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his left knee disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

In November 2013, the Board remanded this case so that VA and private treatment records could be obtained and so the Veteran could undergo a VA examination.  In December 2013, the AMC sent the Veteran a release form for his private medical records.  The letter also requested that he identify any VA facilities where he received treatment.  In December 2013, the Veteran returned the release form for Medical Care, Inc. and the AMC obtained his private records.  There was substantial compliance with these remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The RO did not attempt to obtain outstanding VA treatment records.  However, the Veteran did not respond to the AMC's request state whether he received recent VA treatment and to identify VA facilities where he received recent treatment.  While VA has a duty to assist the Veteran in substantiating his claim, that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000).  Neither the Veteran nor his representative have asserted that any outstanding VA treatment records exist, nor have they asserted that any prejudice has resulted from the AMC not conducting a search for such.  The Board recognizes this deviation from the remand directives, but finds that it is not such that a remand is required for correction.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  


II. Increased Rating Claim

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran underwent a partial lateral left knee meniscectomy in April 1989, while on active duty.  His service-connected disability is characterized as left knee  degenerative arthritis and residuals of a partial meniscectomy of the left knee.  He is currently assigned a 10 percent rating under Diagnostic Code 5259.  Under Diagnostic Code 5259, symptomatic removal of the semilunar cartilage, a 10 percent evaluation is the only available schedular rating and no criteria are specified.  38 C.F.R. § 4.71a, DC 5259 (2014).  His symptoms include painful motion and swelling.  Thus, a higher rating is unavailable under DC  5259.  

Arthritis is evaluated under Diagnostic Code 5003.  Under Diagnostic Code 5003, if the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  In the absence of compensable limitation of motion, a 10 percent evaluation is warranted when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Id.  

In this case, the Board finds that a separate rating of 10 percent under Diagnostic Code 5003 is not warranted as motion is not limited to a compensable degree under Diagnostic Codes 5260, 5261.  To the extent that he has painful range of motion, such is contemplated under the assigned 10 percent rating under Diagnostic Code 5259 as symptoms of his semilunar cartilage removal.  A veteran is not entitled to separate compensable disability awards for both arthritis (under Diagnostic Code 5003) and limitation of motion (under another Diagnostic Code) in the same joint.  Hicks v. Brown, 8 Vet. App. 417 (1995); Lichtenfels v. Derwinski, 1 Vet. App 484, 488 (2014).  In this case, the Veteran's 10 percent rating under Diagnostic Code 5259 already contemplates painful motion and to assign a 10 percent rating under Diagnostic Code 5003 would constitute pyramiding.  38 C.F.R. § 4.14 (2014); see also Esteban, 6 Vet. App. 259.  


In June 2014, the RO assigned a separate, noncompensable disability rating for limitation of flexion of the left knee.  Under Diagnostic Code 5260, limitation of flexion of the leg, a noncompensable evaluation is warranted when flexion is limited to 60 degrees.  A 10 percent evaluation is warranted when flexion of the leg is limited to 45 degrees.  38 C.F.R. § 4.71a (2014).  Normal flexion is 140 degrees.  38 C.F.R. § 4.71, Plate II (2014).  

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

At his February 2011 VA examination, the Veteran's flexion was 90 degrees with no pain at rest and mild to moderate pain during range of motion testing.  In March 2014, his flexion was 65 degrees with further limitation to 60 degrees after repetitive motion.  The evidence of record does not show that his left knee flexion has been more severe than a limitation to 60 degrees.  Therefore, the criteria for a compensable rating under Diagnostic Code 5260 are not met because his flexion has not been limited to 45 degrees at any point during the appeal period.  

As previously stated, the Veteran's painful motion is compensated by the 10 percent rating for his symptomatic removal of the semilunar cartilage as set forth in Diagnostic Code 5259.  To compensate him for it a second time as part of his rating for limitation of flexion would constitute inappropriate pyramiding.  38 C.F.R. § 4.14 (2014); see also Esteban, 6 Vet. App. 259.  

Separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  Under Diagnostic Code 5261, limitation of extension of the leg, a noncompensable evaluation is warranted when extension is limited to 5 degrees.  A 10 percent evaluation is warranted when extension of the leg is limited to 10 degrees.  38 C.F.R. § 4.71a (2014).  Normal extension is 0 degrees.  38 C.F.R. § 4.71, Plate II (2014).  At his February 2011 VA examination, the examiner noted that the Veteran had lost 5 degrees of extension.  His extension was normal at his March 2014 VA examination.  It is noted that the Veteran meets the criteria for no more than a noncompensable rating under Diagnostic Code 5261 for extension limited to 5 degrees without pain.  38 C.F.R. § 4.7 (2014).  At no point during the appeal period has the record shown that the Veteran's left knee extension is limited to 10 degrees.  Therefore, a higher rating is not warranted under Diagnostic Code 5261. 

The VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability. When a knee disorder is already rated under Diagnostic Code 5257, the Veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the Veteran's limitation of motion does not at least meet the criteria for a noncompensable percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98, the General Counsel also held that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.  As discussed above, the Veteran's left knee disability has been assigned a 10 percent rating under Diagnostic Code 5259 in part because of painful motion.  

The Veteran has subjective complaints of instability of the left knee.  At his March 2014 VA examination, he reported his knee buckling unexpectedly.  The examiner noted that the Veteran used a knee brace.  Under Diagnostic Code 5257, a 10 percent evaluation is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent evaluation is warranted when there is moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  Diagnostic Code 5257 is based upon instability and subluxation, not limitation of motion, as a result, the criteria set forth in DeLuca do not apply.  DeLuca, 8 Vet. App. at 206.  

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).  

Affording the Veteran the benefit of the doubt, a separate 10 percent rating under Diagnostic Code 5257 is warranted for slight instability of the left knee.  A 20 percent rating is not warranted because the Veteran's complaints are subjective and are not confirmed by objective testing.  The March 2014 VA examiner noted that the Veteran's left knee was stable.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).  

As noted above, the Veteran underwent a partial meniscectomy.  Therefore, Diagnostic Code 5258 must be considered.  Under Diagnostic Code 5258, the only schedular evaluation is 20 percent, which is warranted when there is dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  Id., Diagnostic Code 5258.  In this case, the record shows that there is an effusion into the joint.  It was noted at his February 2011 and March 2014 VA examinations.  Further, the Veteran complained of episodes of locking at his February 2011 VA examination.  However, the evidence of record shows that the Veteran has not had dislocation of the semilunar cartilage, nor has he so asserted.  The February 2011 and March 2014 VA examiners specifically denied that the Veteran had dislocation of the semilunar cartilage.  Therefore, Diagnostic Code 5258 is not warranted.  Id. 

With regard to lay evidence, the Veteran has only made one assertion with regard to his left knee.  In his June 2011 Notice of Disagreement, he argued that functional loss due to pain and his use of a knee brace were not considered.  As noted above, the disability rating assigned for symptomatic removal of the semilunar cartilage is based in part upon painful motion.  Further, a separate rating for slight instability of the left knee has been assigned in this decision, in part because of his use of a knee brace.  For the reasons discussed above, higher ratings are not warranted.  

With regard to the remaining Diagnostic Codes applicable to knee disabilities, the Veteran's knee has never been ankylosed, there is no malunion or nonunion of the tibia and fibula, there is no dislocation of semilunar cartilage, and he does not have genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263 (2014).  

In summary, a disability rating in excess of 10 percent for arthritis and residuals of a partial lateral meniscectomy of the left knee is denied under Diagnostic Code 5259.  However, a separate noncompensable rating for limitation of extension of the left leg and a separate 10 percent rating for slight instability of the left knee are granted.  38 C.F.R. § 4.7 (2014).  

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's left knee disability are painful and limited motion, arthritis, slight instability of the left knee, swelling, and effusion.  The Veteran has been assigned separate ratings for actual limitation of flexion and extension of the left leg and instability of the left knee joint  Further, he is assigned a rating for symptomatic removal of the semilunar cartilage, which encompasses his painful movement, swelling, and effusion.  Therefore, the manifestations of his left knee disability are contemplated by the schedular criteria.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected left knee disability, such that he is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2014).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

A disability rating in excess of 10 percent for a degenerative arthritis and residuals of a partial meniscectomy of the left knee is denied.

A 10 percent disability rating for instability of the left knee is granted.  


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


